11/10/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0366



                                    No. DA 20-0366


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

ERICA ANN DION,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including December 13, 2021, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         November 10 2021